DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. 6,698,265) in view of Butcher et al., hereinafter Butcher, (U.S. 9,718,110).
Regarding Claim 1, Thomas discloses a drive assembly for a necker machine (See Figs. 1-3) having a frame assembly (Base: Fig. 1, #5) and a plurality of processing stations (Necking modules: Fig. 2, #17A-17E), each processing station having a number of drive shafts (Shafts: Fig. 2, #32 & Shafts: Fig. 2, #8), and a main drive assembly motor (Motor: Fig. 3, #28). Thomas does not disclose said drive assembly comprising:
a plurality of primary drive sub-modules, each primary drive sub-module comprising:
a primary input shaft;
a first primary output shaft operatively coupled to the primary input shaft; and
a second primary output shaft operatively coupled to the primary input shaft;
wherein for a first primary drive sub-module of the plurality of primary drive sub- modules:
the primary input shaft is structured to be operatively coupled to, and driven by, the main drive assembly motor, and
the first primary output shaft is structured to be operatively coupled to, and drive, an associated first drive shaft of the number of drive shafts of a first processing station of the number of processing stations, and
wherein for a second primary drive sub-module of the plurality of primary drive sub-modules:
the primary input shaft is operatively coupled to, and driven by, the second primary output shaft of the first primary drive sub-module, and

However, Butcher discloses a drive assembly for a plurality of forming stations, said drive assembly comprising:
a plurality of primary drive sub-modules, each primary drive sub-module comprising:
a primary input shaft (Linkage shaft: Fig. 4, #170A);
a first primary output shaft operatively coupled to the primary input shaft (Press shaft: Fig. 6, #176); and
a second primary output shaft operatively coupled to the primary input shaft (See Fig. 4, linkage shaft #170 following shaft 170A and gearbox 172);
wherein for a first primary drive sub-module of the plurality of primary drive sub- modules:
the primary input shaft (Linkage shaft: Fig. 4, #170A) is structured to be operatively coupled to, and driven by, the main drive assembly motor (The rotational motion of the motor output shaft 164 is transferred to the direct drive linkage assembly 166 and, more specifically, to the linkage shafts 170: Col 10, L6-9), and
the first primary output shaft (Press shaft: Fig. 6, #176) is structured to be operatively coupled to, and drive, an associated first drive shaft (Crankshaft: Fig. 5, #52A) of the number of drive shafts of a first processing station of the number of processing stations (See Fig. 5), and
wherein for a second primary drive sub-module of the plurality of primary drive sub-modules:
the primary input shaft (Linkage shaft: Fig. 4, #170B) is operatively coupled to, and driven by, the second primary output shaft of the first primary drive sub-module (See Fig. 4), and
the first primary output shaft (Press shaft: Fig. 6, #176) is structured to be operatively coupled to, and drive, an associated first drive shaft of the number of drive shafts of a second processing station of the number of processing stations (Crankshaft: Fig. 5, #52B) in order to reduce the forces and wear and tear 
Regarding Claim 2, the combination of Thomas and Butcher teach all elements of the claimed invention as stead above. Butcher further teaches wherein the plurality of primary drive modules comprises at least three primary drive sub-modules (See Fig. 4), and wherein for a third primary drive sub-module of the plurality of primary drive sub-modules: the primary input shaft (Linkage shaft: Fig. 4, #170C) is operatively coupled to, and driven by, the second primary output shaft of the second primary drive sub-module (See Fig. 4), and the first primary output shaft is structured to be operatively coupled to, and drive, one drive shaft of the number of drive shafts of a third processing station of the number of processing stations (Crankshaft: Fig. 5, #52C).
Regarding Claim 3, the combination of Thomas and Butcher teach all elements of the claimed invention as stead above. Butcher further teaches wherein for each primary drive sub-module, the first primary output shaft is operatively coupled to the primary input shaft via a primary right-angle gearbox (Right angle miter gearbox: Fig. 4, #172).
Regarding Claim 14, Thomas discloses a frame assembly (Base: Fig. 1, #5) and a plurality of processing stations (Necking modules: Fig. 2, #17A-17E), each processing station having a number of drive shafts (Shafts: Fig. 2, #32 & Shafts: Fig. 2, #8), and a main drive assembly motor (Motor: Fig. 3, #28). Thomas does not disclose said drive assembly comprising:
a plurality of primary drive sub-modules, each primary drive sub-module comprising:
a primary input shaft;
a first primary output shaft operatively coupled to the primary input shaft; and
a second primary output shaft operatively coupled to the primary input shaft;
wherein for a first primary drive sub-module of the plurality of primary drive sub- modules:

the first primary output shaft is structured to be operatively coupled to, and drive, an associated first drive shaft of the number of drive shafts of a first processing station of the number of processing stations, and
wherein for a second primary drive sub-module of the plurality of primary drive sub-modules:
the primary input shaft is operatively coupled to, and driven by, the second primary output shaft of the first primary drive sub-module, and
the first primary output shaft is structured to be operatively coupled to, and drive, an associated first drive shaft of the number of drive shafts of a second processing station of the number of processing stations.  
However, Butcher discloses a drive assembly for a plurality of forming stations, said drive assembly comprising:
a plurality of primary drive sub-modules, each primary drive sub-module comprising:
a primary input shaft (Linkage shaft: Fig. 4, #170A);
a first primary output shaft operatively coupled to the primary input shaft (Press shaft: Fig. 6, #176); and
a second primary output shaft operatively coupled to the primary input shaft (See Fig. 4, linkage shaft #170 following shaft 170A and gearbox 172);
wherein for a first primary drive sub-module of the plurality of primary drive sub- modules:
the primary input shaft (Linkage shaft: Fig. 4, #170A) is structured to be operatively coupled to, and driven by, the main drive assembly motor (The rotational motion of the motor output shaft 164 is transferred to the direct drive linkage assembly 166 and, more specifically, to the linkage shafts 170: Col 10, L6-9), and

wherein for a second primary drive sub-module of the plurality of primary drive sub-modules:
the primary input shaft (Linkage shaft: Fig. 4, #170B) is operatively coupled to, and driven by, the second primary output shaft of the first primary drive sub-module (See Fig. 4), and
the first primary output shaft (Press shaft: Fig. 6, #176) is structured to be operatively coupled to, and drive, an associated first drive shaft of the number of drive shafts of a second processing station of the number of processing stations (Crankshaft: Fig. 5, #52B) in order to reduce the forces and wear and tear on the press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the drive system of Thomas with the drive system of Butcher, in order to reduce the forces and wear and tear on the press.
Allowable Subject Matter
Claims 4-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the plurality of second drive sub-modules of Claims 7 and 15 or the primary clutch unit of Claim 4 in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
While Butcher discloses a clutch unit, the specific details of the clutch related to coupling and decoupling the first primary output shaft and the first drive shaft are not disclosed. Further modifying Butcher to include this feature would involve impermissible hindsight.
Cvacho (U.S. 4,513,595) discloses a plurality of necking assemblies (Fig. 2, #54, 58, 62) where additional rotating shafts of the assemblies (52, 56, 60, 64, 68) are location in a longitudinal plane other that of the necking assemblies. Therefore, while a plurality of secondary drive sub-modules could be connected to the other rotating shafts (52, 56, 60, 64, and 68), having both a drive sub-module for the necking assemblies and a drive sub-module for the other assemblies would involve impermissible hindsight.
Therefore, Thomas and Butcher alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799